DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/28/2022 was considered by the examiner.


Response to Amendment

The examiner acknowledges the cancellation of claims 4 and 14.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirakata (US 2015/0062525 A1).

Regarding claim 1, Hirakata discloses an information processing device (Fig. 1A) comprising: 
a first film (Fig. 7B element 1103);
a first housing (Fig. 2 elements 111-1 and 111-2);
a second housing (Fig. 2 elements 113-1 and 113-2);
a rotation axis (as shown between Figs. 1A and 1C wherein the folded areas are interpreted as being rotated as would a hinge and as further supported by Fig. 13A element 9639 as described in Paragraph [0163] wherein one of ordinary skill in the art before the effective filing date would have recognized that such a hinge structure inherently possesses a rotation axis around which the device is being folded); and 
a touch panel (as discussed in Paragraph [0061]) comprising: 
a first flexible substrate (Fig. 9B element 1103); 
a second flexible substrate (Fig. 9B element 1201); and 
an element formation region (Fig. 9B element 1101) between the first flexible substrate and the second flexible substrate, wherein a display portion of the touch panel comprises a touch sensor (as discussed in Paragraph [0064] and [0075]), 
wherein the first film is in contact with a display surface side of the touch panel (as shown in Fig. 7B wherein the top side of the figure is understood to be the display side of the display panel),
wherein the first film is not fixed to the touch panel (as depicted between Figs. 3A and 4B wherein the film element described in Paragraph [0089] is shown to me aligned at the edge in Fig. 3A and not aligned in Fig. 4A), 
wherein the first housing is connected to the second housing to be rotatable around the rotation axis within a predetermined movable range (as shown between Figs. 1A and 1C), and
wherein the predetermined movable range controls the rotation axis so that the first film is on a concave side (as shown in Fig. 3B wherein the touch panel is folded in both directions and therefore the first film is on a concave side where the display panel is folded such that the display surface faces itself as shown in Fig. 3B at the lower fold).

Regarding claim 2, Hirakata discloses the device as set forth in claim 1 above and further wherein the first film comprises a hard coat layer (as described in Hirakata Paragraph [0112]) on a surface different from a surface in contact with the touch panel (wherein Hirakata Paragraph [0112] describes the hard coat as being a protective layer, and as such would be on the exterior surface of the film, away from the flexible display panel).

Regarding claim 3, Hirakata discloses the device as set forth in claim 2 above and further wherein, when the touch panel is bent so that the hard coat layer is placed inward (as shown in Hirakata Fig. 3A), stress applied to the hard coat layer is always 0 or in a compression direction (wherein a solid layer which is folded on the inner radius of a curve is known to experience compressive stress).

Regarding claim 5, Hirakata discloses the device as set forth in claim 3 above and further wherein a material used for the first film is selected from a polyester resin, a polyacrylonitrile resin, a polyimide resin (as discussed in Hirakata Paragraph [0111]), a polymethyl methacrylate resin, a polycarbonate resin, a polyethersulfone resin, a polyamide resin, a cycloolefin resin, a polystyrene resin, a polyamide imide resin, a glass fiber impregnated with an organic resin, and an organic resin mixed with an inorganic filler.

Regarding claim 6, Hirakata discloses the device as set forth in claim 5 above and further wherein a material used for the hard coat layer of the first film is selected from an epoxy resin, a phenol resin, an unsaturated polyester resin, a urea resin, a melamine resin, a diallyl phthalate resin, a silicon resin, a vinyl ester resin, polyimide (as discussed in Hirakata Paragraph [0112] wherein an “aramid resin” is known in the art to be an aromatic polyamide resin), and polyurethane.

Regarding claim 10, Hirakata discloses the device as set forth in claim 1 above and further comprising a hinge (as shown between Hirakata Figs. 1A and 1C wherein the folded areas are interpreted as a hinge and as further supported by Fig. 13A element 9639 as described in Paragraph [0163] wherein one of ordinary skill before the effective filing date would have recognized the utility of such a hinge in the device), wherein the hinge comprises a rotation axis (as shown in Hirakata Fig. 1B wherein the rotation axis lies along the hinge line), wherein the first housing comprises a first slit (wherein the first slit is located between elements 111-1 and 111-2 as described in Hirakata Paragraph [0034]), wherein the second housing comprises a second slit (wherein the second slit is located between elements 113-1 and 113-2 as described in Hirakata Paragraph [0034]), wherein a region of the first film is stored in one or both of the first slit and the second slit (as described in Hirakata Paragraph [0034]), and wherein the first film is configured to slide along the second slit (as shown between Hirakata annotated Figs. 3B and 4B to highlight the change in end points of the first film).

    PNG
    media_image1.png
    267
    468
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    166
    662
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13, 15-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata (US 2015/0062525 A1).

Regarding claim 11, Hirakata discloses an information processing device comprising: 
a first film (the first film as described in Paragraph [0106]); 
a second film (the second film as described in Paragraph [0089]); 
a first housing (Fig. 2 elements 111-1 and 111-2);
a second housing (Fig. 2 elements 113-1 and 113-2); and
a touch panel (as discussed in Paragraph [0061]) comprising: 
a first flexible substrate (Fig. 9B element 1103); 
a second flexible substrate (Fig. 9B element 1201); and 
an element formation region (Fig. 9B element 1101) between the first flexible substrate and the second flexible substrate, wherein a display portion of the touch panel comprises a touch sensor (as discussed in Paragraph [0064] and [0075]), 
wherein a touch is sensed when the first film is touched (as described in Paragraph [0069] wherein it is known in the art for a touch panel to sense touch), 
wherein the first film is not fixed to the touch panel (as depicted between Figs. 3A and 4B wherein the film element described in Paragraph [0089] is shown to me aligned at the edge in Fig. 3A and not aligned in Fig. 4A), 
wherein the first film, the second film, and the touch panel are fixed to the first housing (as discussed in Paragraph [0037]), 
wherein the first film is on a concave side, when the touch panel is bent (as shown in Fig. 3B wherein the touch panel is folded in both directions).
wherein the touch panel comprises a region positioned between the first film and the second film (as shown in Fig. 9B).
Hirakata does not expressly disclose wherein the first film, the second film, and the touch panel are not fixed to the second housing, however one of ordinary skill in the art would have recognized that in the process of bending the device, the first film, the second film, and the touch panel must slide along the second housing in order to allow for the change in length of said elements from a folded state to a flat state as shown between Figs. 3A and 4B.

Regarding claim 12, Hirakata discloses the device as set forth in claim 11 above and further wherein the first film comprises a hard coat layer (as described in Hirakata Paragraph [0112]) on a surface different from a surface in contact with the touch panel (wherein Hirakata Paragraph [0112] describes the hard coat as being a protective layer, and as such would be on the exterior surface of the film, away from the flexible display panel).

Regarding claim 13, Hirakata discloses the device as set forth in claim 12 above and further wherein, when the touch panel is bent so that the hard coat layer is placed inward (as shown in Hirakata Fig. 3A), stress applied to the hard coat layer is always 0 or in a compression direction (wherein a solid layer which is folded on the inner radius of a curve is known to experience compressive stress).

Regarding claim 15, Hirakata discloses the device as set forth in claim 13 above and further wherein a material used for the first film is selected from a polyester resin, a polyacrylonitrile resin, a polyimide resin (as discussed in Hirakata Paragraph [0111]), a polymethyl methacrylate resin, a polycarbonate resin, a polyethersulfone resin, a polyamide resin, a cycloolefin resin, a polystyrene resin, a polyamide imide resin, a glass fiber impregnated with an organic resin, and an organic resin mixed with an inorganic filler.

Regarding claim 16, Hirakata discloses the device as set forth in claim 15 above and further wherein a material used for the hard coat layer of the first film is selected from an epoxy resin, a phenol resin, an unsaturated polyester resin, a urea resin, a melamine resin, a diallyl phthalate resin, a silicon resin, a vinyl ester resin, polyimide (as discussed in Hirakata Paragraph [0112] wherein an “aramid resin” is known in the art to be an aromatic polyamide resin), and polyurethane.

Regarding claim 20, Hirakata discloses the device as set forth in claim 11 above and further comprising a hinge (as shown between Hirakata Figs. 1A and 1C wherein the folded areas are interpreted as a hinge and as further supported by Fig. 13A element 9639 as described in Paragraph [0163] wherein one of ordinary skill before the effective filing date would have recognized the utility of such a hinge in the device), wherein the hinge comprises a rotation axis (as shown in Hirakata Fig. 1B wherein the rotation axis lies along the hinge line), wherein the first housing comprises a first slit (wherein the first slit is located between elements 111-1 and 111-2 as described in Hirakata Paragraph [0034]), wherein the second housing comprises a second slit (wherein the second slit is located between elements 113-1 and 113-2 as described in Hirakata Paragraph [0034]), wherein a region of the first film is stored in one or both of the first slit and the second slit (as described in Hirakata Paragraph [0034]), and wherein the first film is configured to slide along the second slit (as shown between Hirakata annotated Figs. 3B and 4B to highlight the change in end points of the first film).

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata as applied to claims above, and further in view of Tatsuya et al. (JP 2018081186 A).

Regarding claims 7 and 17, Hirakata discloses the device as set forth in claims 6 and 16 above.  
Hirakata does not expressly disclose wherein the material used for the hard coat layer of the first film is urethane acrylate.
Tatsuya teaches a hard coat layer which uses urethane acrylate as the material (as discussed in Paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize urethane acrylate as the material for the hard coat layer since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious, and the Hirakata reference indicated that a polyamide resin would be a suitable material for a hard coat layer, as set forth in claims 6 and 16 above.

Claim(s) 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata as applied to claims above, and further in view of Nodono et al. (US 2018/0370207 A1).

Regarding claims 8 and 18, Hirakata discloses the devices as set forth in claims 6 and 16 above.
Hirakata does not expressly disclose wherein the material used for the hard coat layer of the first film contains metal oxide particles.
Nodono teaches a hard coat layer which contains metal oxide particles (as described in Paragraph [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a hard coat layer containing metal oxide particles as taught by Nodono since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious, and the protective function of the layer would be enhanced through the use of high hardness metal oxide particles.

Regarding claims 9 and 19, Hirakata and Nodono discloses the devices as set forth in claims 8 and 18 above and further wherein a surface of the first film is provided with a texture (wherein all materials inherently possess a texture under the common meaning of the word “texture” which the Oxford Language dictionary defines as “the feel, appearance, or consistency of a surface or substance”).
Hirakata does not expressly wherein the first film is coated with alumina.
Nodono teaches a hard coat layer which contains alumina (as described in Paragraph [0082], which as combined with the Hirakata hard coat layer as set forth in claims 8 and 18 above, would result in a film having an alumina coating).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a hard coat layer of alumina as taught by Nodono since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious, and the protective function of the layer would be enhanced through the use of a high hardness metal oxide.


Response to Arguments

Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive. As set forth above, the features and limitations added in the amendments filed 11/28/2022 are disclosed by the references applied.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841